UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JANE DOE, )
)

Plaintiff, )

)

v. ) Civil Case No. 09-2349 (RJL)

)

ROBERT M. GATES, )
in his official capacity as )
Secretary of Defense, )
)

Defendant. )

ORDE

(December , 2()11) [#24]
For the reasons set forth above, it is this/f day of December, 2011 hereby
ORDERED that defendant’s Motion to Dismiss is GRANTED, and it is further
ORDERED that the above-captioned case be DISMISSED without prejudice as to
Count I, and with prejudice as to Counts II-VII.

SO ORDERED.

//LM!Q@ML

RICHARD LL_i§oN
United States District Judge